Mr. Justice Breese delivered the opinion of the Court: It is a well settled rule in equity practice, as well as in proceedings at common law, that no appeal lies from any interlocutory order merely, in either court. There must be a final decree, order or judgment, to justify an appeal. In this case, there has been no final decree; nothing, indeed, but overruling a demurrer to the bill and a reference to the master to state an account and to report the same to the court. The case is yet in, fieri, and no appeal can lie. 2 Dan. Ch. Pr. 1543, and the case cited in note 1. For these reasons the appeal must be dismissed. Appeal dismissed.